Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending:  1-24
Claims amended: 1-3, 7, 11-12, 15-17
Claims cancelled: N/A
New claims: N/A

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 11, and 15 have been fully considered and are persuasive.  
Regarding applicant’s remarks dated 07/07/21, regarding Vermola, Devassykutty and other cited reference fail to specifically teach amended portions of claims 1, 11, and 15.
However, upon further consideration, a new ground(s) of rejection is made in view of Kim.

Applicant’s arguments, with respect to the rejection(s) of dependent claim(s) 1-10, 12-14, 16-24 have been fully considered and are rejected based on the same reasons as independent claims above.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 15, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20060015908) to (Vermola) in view of (US PGPUB 20150189388) to (Devassykutty) in view (US PUB 20140109125) to (Kim).
Regarding claims 1, 15, providing, on a device with an internet protocol network connection, an application that allows a user to watch internet protocol television on said device; and displaying, by said application, while said user is watching a first live internet protocol television program via said application on said device. (Vermola Fig. 5, 6, P. 3, 43,  47-51, 55, 66-68, 95-109 -using DVB and IP tech for video streaming distribution over mobile broadcast, during hockey game  timeline different available supplemental content are made available to the viewer via EPG type interface)
An internet protocol network connection; a memory including executable code; and at 
least one processor, coupled to memory and said internet protocol network connection;
wherein: said executable code implements an application that allows a user to watch internet protocol television on said device. (Vermola, Fig. 2, P. 21-22, 24-25, 27)
Vermola fails to specifically teach an accurate current list of second through nth live internet protocol television programs that are available to be watched by said user
Devassykutty teach an accurate current list of second through nth live television programs that are available to be watched by said user. (Devassykutty Fig. 3-4, 6, P. 13-15, 25, 34, 36-39, 41, 84, 55, 67, 84 –programming channel can be physical or virtual channel selected by user for accessing LIVE programming in a similar way as VOD carousel 604 using left, right arrow selection for rotation through.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola by an accurate current list of second through Nth live television programs that are available to be watched by said user as taught by Devassykutty in order to provide a convenient user interface which can access different types of contents.
Vermola in view of Devassykutty in view of Kim fails to specifically teach in the form of a picture-in-picture overlay on live video feed of the first live internet protocol television program.
Kim teach displaying live feed via the DVB network or internet, and also displaying live feed programs as recommended programs in a PIP format along the main display as shown in figures)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by in the form of a picture-in-picture overlay on live video feed of the first live internet protocol television program as taught by Kim in order to provide clear and high definition display in a digital broadcasting environment while allowing interactive viewer services.

Regarding claims 10, 24, Vermola in view of Devassykutty in view of Kim teach the method, the device, said at least one processor, display, by said application, while said user is watching a first video-on-demand internet protocol television program via said application on said device.
Devassykutty further teach an accurate current list of a plurality television video-on-demand programs that are available to be watched by said user, and video-on-demand television program including an episode of a series video-on-demand programs that are available to be watched by said user including additional episodes of said series.
Devassykutty teach an accurate current list of a plurality television video-on-demand programs that are available to be watched by said user, and video-on-demand television program including an episode of a series video-on-demand programs that are available to be watched by said user including additional episodes of said series. (Devassykutty Fig. 3-4, 6P. 13-on demand menu selection of an episode or grouping of season of episodes of a title)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by an accurate current list of a plurality television video-on-demand programs that are available to be watched by said user, and video-on-demand television program including an episode of a series video-on-demand programs that are available to be watched by said user including additional episodes of said series as taught by Devassykutty in order to provide a convenient user interface which can access different types of contents.

Regarding claim 11, providing, on a device with an internet protocol network connection, an application that allows a user to watch internet protocol television on said device displaying, by said application, while said user is watching a first internet protocol television program via said application on said device. (Vermola Fig. 5, 6, P. 3, 43,  47-51, 55, 66-68, 95-109 -using DVB and IP tech for video streaming distribution over mobile broadcast, during hockey game  timeline different available supplemental content are made available to the viewer via EPG type interface)
Vermola fails to specifically teach an accurate current list of a plurality television video-on-demand programs that are available to be watched by said user, and video-on-demand television program including an episode of a series video-on-demand programs that are available to be watched by said user including additional episodes of said series.
on demand menu selection of an episode or grouping of season of episodes of a title)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola by an accurate current list of a plurality television video-on-demand programs that are available to be watched by said user, and video-on-demand television program including an episode of a series video-on-demand programs that are available to be watched by said user including additional episodes of said series as taught by Devassykutty in order to provide a convenient user interface which can access different types of contents.
Vermola in view of Devassykutty in view of Kim fails to specifically teach in the form of a picture-in-picture overlay on live video feed of the first live internet protocol television program.
Kim teach in the form of a picture-in-picture overlay on live video feed of the first live internet protocol television program (Kim Fig. 18, P. 26, 35, 176, 178, 228, Kim teach displaying live feed via the DVB network or internet, and also displaying live feed programs as recommended programs in a PIP format along the main display as shown in figures)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by in the form of a picture-in-picture overlay on live video feed of the first live internet .


Claims 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20060015908) to (Vermola) in view of (US PGPUB 20150189388) to (Devassykutty) in view (US PUB 20140109125) to (Kim) in view of (US PGPUB  20050235316)  to (Ahmad-Taylor)
Regarding claim 13, Vermola in view of Devassykutty in view of Kim teach the method, the device, retrieving, from said memory, playback of said first video-on-demand internet protocol television program.
Vermola in view of Devassykutty in view of Kim fails to specifically teach during playback of video-on-demand television program, retrieving, from memory, video-on-demand catalog data from additional episodes of said series; and displaying, on a screen associated with device, while first video-on-demand internet protocol television program is playing on screen, an overlay, based on said video-on-demand catalog data from additional episodes of said series, overlay permitting user selection of any given one of said additional episodes of said series for viewing.
Ahmad-Taylor teach during playback of video-on-demand television program, retrieving, from memory, video-on-demand catalog data from additional episodes of said series; and displaying, on a screen associated with device, while first video-on-demand internet protocol television program is playing on screen, an overlay, based on said video-on-demand catalog data from additional episodes of said series, overlay permitting user selection of any given one on demand menu selection of additional episodes of a title)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by during playback of video-on-demand television program, retrieving, from memory, video-on-demand catalog data from additional episodes of said series; and displaying, on a screen associated with device, while first video-on-demand internet protocol television program is playing on screen, an overlay, based on said video-on-demand catalog data from additional episodes of said series, overlay permitting user selection of any given one of said additional episodes of said series for viewing as taught by Ahmad-Taylor in order to provide a VOD guide that’s more user friendly.

Regarding claim 14, Vermola in view of Devassykutty in view of Kim in view of Ahmad-Taylor teach the method, the device, retrieving, from said memory, playback of said first video-on-demand internet protocol television program, responsive to a user selection from said overlay.
Ahmad-Taylor further teach ceasing playing, on screen associated with said device, first video-on-demand program; and playing, on screen associated with device, one of additional episodes corresponding to user selection from overlay.
Ahmad-Taylor teach ceasing playing, on screen associated with said device, first video-on-demand program; and playing, on screen associated with device, one of additional episodes on demand menu selection of additional episodes of a title, and actuating the button implements the playing of the selected VOD episode)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim in view of Ahmad-Taylor by ceasing playing, on screen associated with said device, first video-on-demand program; and playing, on screen associated with device, one of additional episodes corresponding to user selection from overlay as taught by Ahmad-Taylor in order to provide a VOD guide that’s more user friendly.

Claim 2-4, 12, 16-18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20060015908) to (Vermola) in view of (US PGPUB 20150189388) to (Devassykutty)  in view (US PUB 20140109125) to (Kim) in view of (US PGPUB 20090073318) to (Shanks).
Regarding claims 2, 16,Vermola in view of Devassykutty in view of Kim teach the method, the device, said at least one processor, said displaying, a screen on which said user is watching said first live internet protocol television program, each of boxes displaying picture in picture, said first through Nth programs.
Vermola further teach displaying a strip of boxes horizontally across a screen on which user is watching first live television program. (Vermola Fig. 3, 5-6, P. 32-34, 53-59 – displaying across the top of the screen horizontally boxes that indicates parallel services)
Vermola in view of Devassykutty in view of Kim fails to specifically teach each of boxes corresponding to one of first through nth programs. 
ther available games 310-320 strip of boxes horizontally across a screen on which user is watching first live television program )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by each of boxes corresponding to one of first through Nth programs as taught by Shanks in order to watch programming that relates to viewer specific needs and desires.

Regarding claims 3, 17, Vermola in view of Devassykutty in view of Kim teach the method, the device, said at least one processor, said displaying, a screen on which said user is watching said first live internet protocol television program, each of boxes displaying picture in picture, said first through Nth programs.
Vermola in view of Devassykutty in view of Kim fails to specifically teach displaying a strip of boxes vertically across a screen on which user is watching first live television program, each of boxes corresponding to one of first through Nth programs. 
Shanks teach displaying a strip of boxes vertically across a screen on which user is watching first live television program, each of boxes corresponding to one of first through Nth programs. (Shanks. Fig 3, P. 66, 81 – other available games 302-310 strip of boxes vertically across a screen on which user is watching first live television program )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by displaying a strip of boxes vertically across a screen on which user is watching first live 

Regarding claims 4, 18, Vermola in view of Devassykutty in view of Kim teach the method, the device, said at least one processor, said first through nth programs, said user.
Vermola in view of Devassykutty in view of Kim fails to specifically teach all programs currently available. 
Shanks teach all programs currently available. (Shanks. Fig 3, P. 66, 77, 81 – other available games 302-320 strip of boxes)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by all programs currently available as taught by Shanks in order to watch programming that relates to viewer specific needs and desires.

Regarding claim 12, Vermola in view of Devassykutty in view of Kim teach the method, said displaying, said user, said first internet protocol television program, each of boxes displaying picture in picture, said boxes corresponding to one of said plurality of internet protocol television video-on-demand programs that are available to be watched by said user.
Devassykutty further teach on a screen on which said user is watching television program, each of boxes corresponding to one of plurality of television video-on-demand programs that are available to be watched by said user. (Devassykutty Fig. 3-4, 6P. 13-15, 25, on demand menu selection of an episode or grouping of season of episodes of a title)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by on a screen on which said user is watching television program, each of boxes corresponding to one of plurality of television video-on-demand programs that are available to be watched by said user as taught by Devassykutty in order to provide a convenient user interface which can access different types of contents.
Vermola in view of Devassykutty in view of Kim fails to specifically teach displaying a strip of boxes vertically on a screen. 
Shanks teach each of boxes displaying a strip of boxes vertically on a screen. (Shanks. Fig 3, P. 66, 81 – other available games 302-310 strip of boxes vertically across a screen on which user is watching live television program )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by each of boxes displaying a strip of boxes vertically on a screen as taught by Shanks in order to watch programming that relates to viewer specific needs and desires.

Claim 5-6, 19-20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20060015908) to (Vermola)  in view of (US PGPUB 20150189388) to (Devassykutty) in view (US PUB 20140109125) to (Kim) in view of (US PGPUB 20040034873) to (Zenoni).
Regarding claims 5, 19, Vermola in view of Devassykutty in view of Kim teach the method, the device, said at least one processor, said first through nth programs, said user.
Vermola in view of Devassykutty in view of Kim fails to specifically teach apply at least one filter criteria to all programs currently available to user to obtain said first through nth programs. 
Zenoni teaches apply at least one filter criteria to all programs currently available to user to obtain first through nth programs. (Zenoni  Fig. 1, 2A-2D, P. 8, 10, 22-23, 26, 28-29, 32, 41,- filtering sports games that are over a threshold number of points and displaying them to the viewer for selection) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by apply at least one filter criteria to all programs currently available to user to obtain first through Nth programs as taught by Zenoni in order to receive updated information based on event occurrence on a TV system.

Regarding claims 6, 20, Vermola in view of Devassykutty in view of Kim in view of Zenoni teach the method, the device, said at least one processor, said at least one filter criteria.
Zenoni further teach filter criteria of at least one of sports, news, kids, favorites, recent channels, TV shows, and movies. (Zenoni  Fig. 1, 2A-2D, P. 8, 10, 22-23, 26, 28-29, 32, 41,- filtering sports games that are over a threshold number of points and displaying them to the viewer for selection) 
.

Claim 7-8, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20060015908) to (Vermola)  in view of (US PGPUB 20150189388) to (Devassykutty) in view (US PUB 20140109125) to (Kim) in view of (US PGPUB 20040034873) to (Zenoni)  in view of (US PGPUB 20140089980) to (Alexander).
Regarding claim 7, 21, Vermola in view of Devassykutty in view of Kim in view of Zenoni teach the method, the device, said applying step, said at least one filter criteria, said user.
Vermola in view of Devassykutty in view of Kim fails to specifically teach obtaining and storing, at device, a list of channels to which user is entitled;  obtaining and storing, at device, electronic program guide data corresponding to at least said list of channels to which user is entitled; obtaining and storing, at device, a first list of channels corresponding to first channel-based filter criteria and a second list of channels corresponding to a second channel-based filter criteria; constructing a filter for first channel-based filter criteria by matching electronic program guide data with first list of channels; and constructing a filter for said second channel-based filter criteria by matching electronic program guide data with second list of channels. Displaying to said user a list of at least said first filter and said second filter, and receiving from 
Alexander teach obtaining and storing, at device, a list of channels to which user is entitled;  obtaining and storing, at device, electronic program guide data corresponding to at least said list of channels to which user is entitled; obtaining and storing, at device, a first list of channels corresponding to first channel-based filter criteria and a second list of channels corresponding to a second channel-based filter criteria; constructing a filter for first channel-based filter criteria by matching electronic program guide data with first list of channels; and constructing a filter for said second channel-based filter criteria by matching electronic program guide data with second list of channels. Displaying to said user a list of at least said first filter and said second filter, and receiving from said user a selection of said at least one filter criteria to be applied, from among said list of at least said first filter and said second filter.  (Alexander,  Fig. 8, P. 71, 194-195, 291- filtering EPG based on parental filter which remove certain channels  and/or programs from visibility  of the EPG grid, so child viewers see filtered EPG, also to help create user profile, users are requested to provide information on favorite channels, times the viewer likes to watch TV, types of programs viewer like to watch, amongst other things, which are applied to the EPG for display of content the viewer would most likely prefer, which reads on (displaying to user a list of at least first filter and second filter, and receiving from user a selection of at least one filter criteria to be applied, from among said list of at least first filter and second filter)) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view 

Regarding claims 8, 22, Vermola in view of Devassykutty in view of Kim in view of Zenoni teach the method, the device, said applying step, said at least one filter criteria, said user.
Vermola in view of Devassykutty in view of Kim in view of Zenoni fails to specifically teach obtaining and storing, at said device, electronic program guide data corresponding to at least channels to which user is entitled; constructing a filter for first content-based filter criteria based on first identifiers in said electronic program guide data; and constructing a filter for a second content-based filter criteria based on second identifiers in said electronic program guide data. (Alexander  Fig. 8, P. 71, 194-195, 291- filtering EPG based on parental filter which remove certain channels  and/or programs from visibility  of the EPG grid, so child viewers see filtered EPG) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim in view of Zenoni by obtaining and storing, at said device, electronic program guide data corresponding to at least channels to which user is entitled; constructing a filter for first content-based filter criteria based on first identifiers in said electronic program guide data; and constructing a filter for a second content-based filter criteria based on second identifiers in said electronic program guide data as taught by Alexander  in order to allow viewer interaction with EPG  appearance.

Claim 9, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20060015908) to (Vermola) in view of (US PGPUB 20150189388) to (Devassykutty) in view (US PUB 20140109125) to (Kim) in view of (US PGPUB 20140214920) to (Wong).
Regarding claims 9, 23, Vermola in view of Devassykutty in view of Kim teach the method, the device, said at least one processor is further operable to: obtain, by said application, said user, via said device.
Vermola in view of Devassykutty in view of Kim fails to specifically teach from an online gaming service, a list of friends of 
User, and display, to user, current activities of at least a subset of friends who are currently online with online gaming service. 
TV application that allows a user to watch internet protocol television on game console whereby a user’s multiple social contacts can participate in a sync-ed stream of the movie. The screen displaying the currently viewing movie also shows a bar with "current viewers" 740 indicating who else is currently watching the movie, Wong also teach a button 650 where a list display a list of friends showing the status of all of the friends,) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermola in view of Devassykutty in view of Kim by from an online gaming service, a list of friends of user, and display, to user, current activities of at least a subset of friends who are currently online with online gaming service as taught by Wong in order to provide a more immersive social interactive experience with shared viewing.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RONG LE/Primary Examiner, Art Unit 2421